



Exhibit 10.10
                                        
FINAL FORMS OF AGREEMENT


BALCHEM CORPORATION
EMPLOYEES RESTRICTED STOCK GRANT AGREEMENT


2017 Omnibus Incentive Plan


RESTRICTED STOCK GRANT AGREEMENT made as of this __th day of __________, _____,
between Balchem Corporation, Inc., a Maryland corporation (the “Company”) and
________________ (“Grantee”).


1.    Grant of Restricted Stock. Pursuant to the Company’s 2017 Omnibus
Incentive Plan (the “Plan”), the Company hereby grants to Grantee
_______________ (______) shares of the common stock par value six and two-thirds
cents ($0.06 2/3) per share of the Company (the “Restricted Shares”), on the
terms and subject to the conditions and restrictions and other provisions set
forth in this Agreement and in the Plan. Any capitalized terms used in this
Agreement and not defined shall have the meanings set forth in the Plan. This
grant of Restricted Shares is subject to Grantee’s execution and delivery to the
Company of a copy of this Agreement. Grantee is not required to pay any purchase
price for the Restricted Shares.


2.    Vesting of Restricted Shares. Unless they vest on an earlier date as
provided in Section 4 hereof, the Restricted Shares will vest on ___________,
which is three (3) years from the date first set forth above, provided that
Grantee has remained in continuous employment with the Company and/or any member
of the Group through such vesting date.


3.    Restrictions on the Restricted Shares. Until the Restricted Shares have
vested, Grantee may not sell, transfer, assign, pledge, or otherwise encumber
them except as permitted in Section 6 hereof. Stock certificates representing
the Restricted Shares will be registered in Grantee’s name (or Grantee will be
recorded as the owner of the shares on the Company’s books) as of the date of
this Agreement, but such certificates will be held by the Company on Grantee’s
behalf until such shares vest. When all or a portion of the Restricted Shares
vest, a certificate representing such shares (minus any shares retained to
satisfy tax withholding obligations, as described in Section 10 hereof) will be
delivered to Grantee (or the vesting of such shares will be duly recorded on the
Company’s books) as soon as practicable. To the extent the Restricted Shares
have vested, they shall be fully transferable (subject to applicable securities
law requirements) and not subject to forfeiture upon termination of employment
or otherwise. Except in circumstances where a different treatment is provided in
Section 4 hereof, in the event of a termination of Grantee’s employment with the
Company and the other members of the Group for any reason, all of the Restricted
Shares that have not previously vested will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company. At the
request of the Company, Grantee shall execute and deliver to the Company a stock
power, endorsed in blank, relating to the Restricted Shares.


4.    Acceleration of Vesting. Notwithstanding the vesting date set forth in
Section 2 hereof, the following vesting rules shall apply upon the following
events.


(a)    Death. In the event of Grantee’s death while employed by the Company or a
member of the Group, all Restricted Shares shall immediately vest.


1

--------------------------------------------------------------------------------







(b)    Disability. In the event of Grantee’s Disability (as such term is defined
below) while employed by the Company or a member of the Group, the number of
Restricted Shares that shall vest upon such Disability shall be the number of
whole shares equal to the product of (A) 1/48 of the total number of Restricted
Shares subject to this Grant and (B) the number of full months of Grantee’s
continuous employment with the Company and/or the other members of the Group
from the date of this Agreement to the date of Grantee’s Disability; and all
Restricted Shares not so vested shall be immediately forfeited. For the purposes
of this Agreement, the term “Disability” shall mean “permanent and total
disability” as defined in Section 22(e)(3) of the Code or successor statute.


(c)    Change in Control. The treatment of the Restricted Shares in the event of
a Change in Control (as defined in the Plan), shall be governed by the terms of
the Plan.


(d)    Committee Discretion. The Committee shall have absolute discretion to
determine the date and circumstances of Grantee’s termination of employment or
of the occurrence of Disability or a Change in Control, and its determination
shall be final, conclusive and binding. The Committee, in its sole discretion,
may accelerate the vesting of Restricted Shares, in whole or in part, based on
service, performance, and/or such other factors or criteria as the Committee may
determine, subject to the minimum vesting restrictions set forth in the Plan.


5.    Voting and Dividends. Grantee shall have the right to vote the Restricted
Shares and to receive dividends with respect to the Restricted Shares equal to
the dividends paid on the Company’s Stock. If any dividend is declared and paid
in cash, such cash dividend will be accrued without interest until, and will be
paid within thirty (30) days following the date that, the restrictions
applicable to such Restricted Shares lapse, or will be forfeited at such time as
such Restricted Shares are forfeited. If any dividend is declared and paid by
the Company in a form other than cash, such non-cash dividend shall be subject
to the same vesting schedule, forfeiture terms and other restrictions as are
applicable to the Restricted Shares with respect to which the dividends were
paid. Any dividends received or accrued by Grantee applicable to the Restricted
Shares granted hereunder shall be forfeited and, if applicable, returned to the
Company in the event the Restricted Shares do not vest in accordance with
Section 2 above.


6.    Permitted Transfers. The following transactions shall be exempt from the
restrictions on transfer set forth in Section 3 hereof:


(i)    Grantee’s transfer of any or all of the Restricted Shares either during
his/her lifetime or on death by will or intestacy to his/her immediate family or
to a trust the beneficiaries of which are exclusively one or more of Grantee and
a member or members of Grantee’s immediate family, except any such transfers
made pursuant to any divorce or separation proceedings or settlement (for
purposes hereof, the term “immediate family” shall mean spouse, lineal
descendant, father, mother, brother or sister of Grantee making the transfer);
or


(ii)    a transfer of Restricted Shares to the guardian or conservator of
Grantee; provided, however, that in any such case, the transferee or other
recipient shall receive and hold such Restricted Shares subject to the
provisions of this Agreement and there shall be no further transfer of such
Restricted Shares except in accordance with this Agreement.




2

--------------------------------------------------------------------------------





No transfer pursuant to this Section 6 shall be effective, and the Company shall
not be required to recognize any transferee of Restricted Shares hereunder as a
stockholder of the Company, unless and until the transferee agrees in writing to
be bound by the provisions of this Agreement.


7.    Restrictive Legend.    At the discretion of the Company, all certificates
(electronic or otherwise) representing Restricted Shares owned by Grantee shall
have affixed thereto a legend in substantially the following form, in addition
to any other legends that may be required under federal or state securities laws
or under any applicable shareholders agreement:


THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE AND
RESTRICTIONS ON TRANSFER AS SET FORTH IN A CERTAIN RESTRICTED STOCK GRANT
AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED OWNER OF THIS CERTIFICATE
(OR HIS/HER PREDECESSOR IN INTEREST), AND SUCH AGREEMENT IS AVAILABLE FOR
INSPECTION WITHOUT CHARGE AT THE OFFICE OF THE CORPORATION.


8.    Adjustments for Stock Splits, Stock Dividends, etc.     In the event of
any stock split‑up, stock dividend, stock distribution or other reclassification
of the stock of the Company, any and all new, substituted or additional
securities to which Grantee is entitled by reason of his or her ownership of the
Restricted Shares shall be automatically subject to the same vesting schedule,
forfeiture terms and other restrictions in the same manner and to the same
extent as the Restricted Shares.


9.    Section 83(b) Election. Grantee understands that under Section 83 of the
Internal Revenue Code of 1986, as amended (the “Code”), unless Grantee files an
election under Section 83(b) of the Code, Grantee will recognize ordinary
compensation income on the date the Restricted Shares are no longer subject to a
substantial risk of forfeiture (which is generally the date such shares vest) in
an amount equal to the fair market value of the Restricted Shares on that date.
Grantee may, however, elect to recognize income with respect to some or all of
the Restricted Shares as of the date of grant of such Restricted Shares in an
amount equal to the fair market value of the Restricted Shares on that date
(without any discount for the transfer and forfeiture restrictions on the
Restricted Shares). In order to make this election, Grantee must file an
election under Section 83(b) of the Code with the Internal Revenue Service no
later than 30 days after the date of grant of the Restricted Shares. Grantee
also understands that if he or she makes a Section 83(b) election and
subsequently forfeits some or all of the Restricted Shares that were subject to
the election, he or she will not be able to claim a deduction or capital loss
with respect to the forfeited shares. Grantee also understands that cash
dividends accrued on the Restricted Shares (prior to vesting) will be taxable as
ordinary compensation income when received if Grantee did not make a Section
83(b) election, and will be taxable as dividend income if Grantee made a Section
83(b) election; and that non-cash dividends on the Restricted Shares generally
will be taxable as ordinary compensation income at the same time as the
Restricted Shares to which such dividends relate if Grantee did not make a
Section 83(b) election, or treated as dividend income when received if Grantee
made a Section 83(b) election. Grantee acknowledges that it is Grantee’s sole
responsibility, and not the Company’s, to file a timely election under
Section 83(b) if he or she chooses to do so. Grantee is relying solely on
Grantee’s advisors with respect to the decision as to whether or not to file a
Section 83(b) election. Grantee also agrees to provide the Company with a copy
of the Section 83(b) election if one is filed.




3

--------------------------------------------------------------------------------





10.    Withholding.    Grantee shall be required to remit to the Company, and
the Company shall have the right to deduct from any compensation payable to
Grantee, the amount sufficient to satisfy any federal, state or local
withholding tax liability in respect of the Restricted Shares and to take all
such other action as the Committee deems necessary to satisfy all obligations
for payment of such withholding taxes. To the extent permitted by the Committee,
and subject to any terms and conditions imposed by the Committee, Grantee may
elect to have the Company’s withholding obligation for federal, state and local
taxes, including payroll taxes, with respect to the Restricted Stock satisfied
(i) by having the Company withhold from the shares otherwise deliverable to
Grantee shares of Stock having a value equal to the amount of such withholding
obligation with respect to the Stock or (ii) by delivering to the Company shares
of unrestricted Stock. Alternatively, the Committee may require that a portion
of shares of Stock otherwise deliverable be withheld and applied to satisfy the
statutory withholding obligation with respect to the Restricted Shares.


11.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


12.    Amendment. No provision of this Agreement shall be amended, either
generally or in any particular instance, except in a writing signed by the
Company and Grantee.


13.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and Grantee and their respective heirs, executors,
administrators, legal representatives, and permitted transferees. No transfer of
any of the Shares shall be effective unless the transferee first agrees in
writing to all of the terms hereof.


14.    No Rights to Employment. Nothing contained in this Agreement or the Plan
shall be construed as giving Grantee any right to be retained, in any position,
as an employee of or consultant or advisor to the Company.


15.    Notices. All notices required or permitted hereunder shall be in writing
and deemed effectively given upon personal delivery, delivery by Federal Express
or other recognized overnight delivery service or upon deposit in the United
States Post Office, by registered or certified mail, postage prepaid, return
receipt requested, if to the Company at its executive offices and if to Grantee
at the address shown beneath his or her signature to this Agreement, or in
either case at such other address or addresses as either party shall designate
to the other in accordance with this Section.


16.    Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.


17.    Entire Agreement. This Agreement and the documents and agreements
referenced herein constitute the entire agreement between the parties, and
supersede all prior agreements and understandings, relating to the subject
matter of this Agreement.


18.    Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of New York. The Company and
Grantee hereby (a) agree that any action, suit


4

--------------------------------------------------------------------------------





or other proceeding arising out of or based upon this Agreement shall be brought
in the courts of the State of New York or any federal court located in such
state, and (b) irrevocably consent and submit to the exclusive jurisdiction of
such courts for the purpose of any such action, suit or proceeding.


19.    Plan. The Restricted Shares are issued pursuant to the Company’s 2017
Omnibus Incentive Plan, a copy of which has been furnished to Grantee, and are
subject to such Plan in all respects. Nothing contained in this Agreement shall
in any way be deemed to alter or modify the provisions of the Plan and no act of
the Company or its directors, officers or employees shall be deemed to be a
waiver or modification of any provision of the Plan. The provisions of the Plan
shall in all respects govern this Agreement. The Committee shall have authority
in its discretion, but subject to the express provisions of the Plan, to
interpret the Plan and this Agreement; to prescribe, amend and rescind rules and
regulations relating to the Plan and this Agreement; and to make all other
determinations deemed necessary or advisable for the administration of the Plan
or this Agreement. The Committee’s determination on the foregoing matters shall
be conclusive.


20.    Section 409A Compliance. This Agreement is intended to comply with, or be
exempt from, the requirements of Section 409A of the Code and the regulations
issued thereunder. To the extent of any inconsistencies with the requirements of
Section 409A, this Agreement shall be interpreted and amended in order to meet
such Section 409A requirements. Notwithstanding anything contained in this
Agreement or in any amendments hereto to the contrary, it is the intent of the
Company to have the Plan interpreted and construed to comply with, or be exempt
from, any and all provisions of Section 409A including any subsequent
amendments, rulings or interpretations from appropriate governmental agencies.
21.    Data Privacy. Grantee expressly consents to the collection, use and
transfer, in electronic or other form, of Grantee’s personal data by and among
the Company, a member of the Group, and any broker or third party assisting the
Company in administering the Plan or providing recordkeeping services for the
Plan, for the purpose of implementing, administering and managing Grantee’s
participation in the Plan. By accepting this award Grantee waives any data
privacy rights he or she may have with respect to such information.
22.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Shares or other equity awards
granted by the Company, whether under the Plan or otherwise, or any other
Company securities by electronic means. By accepting this grant of Restricted
Shares, whether electronically or otherwise, Grantee hereby consents to receive
such documents by electronic delivery and agrees to participate in the Plan
through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company, including but not
limited to the use of electronic signatures or click-through acceptance of terms
and conditions.
23.    Compensation Recovery. The Restricted Shares shall be subject to the
provisions of any applicable compensation recovery policy contained in the Plan
or implemented by the Company, including without limitation any compensation
recovery policy adopted to comply with the requirements of applicable law, to
the extent set forth in such compensation recovery policy.
24.    Parachute Payments.


(a)    Grantee shall bear all expense of, and be solely responsible for, any
excise tax imposed by Section 4999 of the Code (the “Excise Tax”); provided,
however, that any payment or benefit received or to be received by Grantee
(whether payable under the terms of this Agreement or any other plan,
arrangement


5

--------------------------------------------------------------------------------





or agreement with the Company or any of its affiliates) (collectively, the
“Payments”) that would constitute a “parachute payment” within the meaning of
Section 280G of the Code, shall be reduced to the extent necessary so that no
portion thereof shall be subject to the Excise Tax but only if, by reason of
such reduction, the net after-tax benefit received by Grantee exceeds the net
after-tax benefit that would be received by Grantee if no such reduction was
made. If a reduction in payments or benefits constituting “parachute payments”
is necessary under the preceding sentence, the reduction shall be made in the
manner that results in the greatest economic benefit for Grantee.


(b)    The “net after-tax benefit” shall mean (i) the Payments Grantee receives
or is then entitled to receive from the Company that would constitute “parachute
payments” within the meaning of Section 280G of the Code, less (ii) the amount
of all federal, state and local income and employment taxes payable by Grantee
with respect to the foregoing calculated at the highest marginal income tax rate
for each year in which the foregoing shall be paid to Grantee (based on the rate
in effect for such year as set forth in the Code as in effect at the time of the
first payment of the foregoing), less (iii) the amount of Excise Tax imposed
with respect to the payments and benefits described in Section 25(a) above.


(c)    The independent registered public accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
event described in Section 280G(b)(2)(A)(i) of the Code shall perform the
foregoing calculations. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such change in control, change of ownership or similar
transaction, the Company shall appoint a nationally recognized independent
registered public accounting firm to make the determinations required hereunder.
The Company shall bear all expenses with respect to the determinations by such
independent registered public accounting firm required to be made hereunder.


(d)    The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Grantee within thirty (30) calendar
days after the date on which Grantee’s right to a Payment is triggered (if
requested at that time by the Company or Grantee) or such other time as
reasonably requested by the Company or Grantee. Any good faith determinations of
the independent registered public accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Grantee.


25.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.
























6

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


BALCHEM CORPORATION




By: ________________________________
Ted Harris
Chairman, President and CEO






GRANTEE:


___________________________________        
(Signature)


Print Name: ____________________________________


Address:    ____________________________________________
        
_____________________________________________


_____________________________________________                        


                        


7

--------------------------------------------------------------------------------






                            
FINAL FORMS OF AGREEMENT
                        
BALCHEM CORPORATION
EMPLOYEES PERFORMANCE SHARE UNIT
GRANT AGREEMENT


2017 Omnibus Incentive Plan


PERFORMANCE SHARE UNIT GRANT AGREEMENT (this “Agreement”) made as of this
_________ between Balchem Corporation, Inc., a Maryland corporation (the
“Company”) and ________________ (“Grantee”).


1.Grant of PSUs. Pursuant to the Company’s 2017 Omnibus Incentive Plan (the
“Plan”), the Company hereby grants to Grantee an award for a target number of
______ Performance Share Units (the “Target PSUs”). Each Performance Share Unit
(“PSU”) represents the right to receive one share of the Company’s common stock,
par value six and two-thirds cents ($0.06 2/3) per share (“Stock”), subject to
the terms and conditions, restrictions and other provisions set forth in this
Agreement and in the Plan. The number of PSUs that Grantee actually earns (the
“Earned PSUs”) will depend on the extent to which the performance criteria for
the award (as set forth in Section 3 hereof) have been satisfied during the
Performance Period (as defined in Section 2 hereof), and may be more or less
than the Target PRSUs based on the level of performance achieved. Any Target
PSUs in excess of the Earned PSUs shall be forfeited as of the last day of the
Performance Period. Any capitalized terms used in this Agreement and not defined
shall have the meanings set forth in the Plan. This grant of PSUs is subject to
Grantee’s execution and delivery to the Company of a copy of this Agreement.
Grantee is not required to pay any purchase price for the PSUs.


2.Performance Period. The performance period for this award is January 1, 2018
through December 31, 2020 (the “Performance Period”).


3.Performance Criteria. _____________ shares of the Target PSUs are granted with
respect to the Company’s EBITDA growth performance (as recorded by the Company)
for the Performance Period and ____________ shares of the Target PSUs are
granted with respect to the Company’s relative Total Shareholder Return (TSR) as
compared to the TSR of the Russell 2000 market index for the Performance Period.
For purposes of the TSR metric, stock price performance for both the Company and
the Russell 2000 market index will be determined based on the 60-day average
price beginning November 1, 2017 and the 60-day average price beginning November
1, 2020 (in each case taking dividends paid into account). However, if the
Company’s absolute TSR is negative, the Board or the Committee may reduce or
eliminate the payout with respect to the TSR metric. The number of Earned PSUs
may range from 50% to 200% of the target award on each metric. A table showing
the percentage of the Target PSUs that will be earned for various levels of
achievement of the performance metrics is set forth as Exhibit A to this
Agreement. The Committee shall have absolute discretion to determine the manner
of making the calculations called for under this Section 3 and the extent to
which the performance criteria set forth in this Section 3 have been attained,
and its determination shall be final, conclusive and binding on Grantee. In
addition, the Committee shall retain absolute discretion to reduce the number of
Earned PSUs that will be treated as earned by Grantee based on such factors as
the Committee may deem appropriate in its sole discretion.


1

--------------------------------------------------------------------------------







4.Time-Vesting Requirement. The PSUs are subject to forfeiture until they vest.
Unless they vest on an earlier date as provided in Section 5 hereof, the Earned
PSUs will vest on the date that the Committee determines the number of Earned
PSUs under Section 3 hereof, provided that Grantee has remained in continuous
employment with the Company and/or the other members of the Group through such
vesting date. Except in circumstances where a different treatment is provided in
Section 5 hereof, in the event of Grantee’s termination of employment with the
Company and/or the other members of the Group (whether by Grantee or by his or
her employer) all of Grantee’s PSUs (whether or not Earned PSUs) which have not
vested prior to such termination of employment will be forfeited.


5.Acceleration of Vesting. Notwithstanding the vesting date set forth in Section
4 hereof, the PSUs shall vest upon the following events, and shall be deemed
Earned to the extent set forth below.


(a)    Death or Disability. In the event of Grantee’s death or Disability (as
such term is defined below) while employed by the Company or any other member of
the Group, the number of PSUs that shall vest (and be deemed to have been
Earned) at the end of the Performance Period shall be the number of whole PSUs
equal to the product of (A) 1/36 of the total number of Earned PSUs determined
by the Committee under Section 3 hereof at the end of the Performance Period and
(B) the number of full months of Grantee’s continuous employment with the
Company and/or the other members of the Group from the beginning of the
Performance Period to the date of Grantee’s death or Disability, as the case may
be. To the extent vested, such PSUs shall be settled in accordance with Section
7 hereof, and all PSUs not so vested shall be forfeited. For the purposes of
this Agreement, the term “Disability” shall mean “permanent and total
disability” as defined in Section 22(e)(3) of the Code or successor statute.


(b)    Retirement. In the event of Grantee’s Retirement (as such term is defined
below) from the Company or any other member of the Group on or following the
first anniversary of the date of grant of the PSUs, the number of PSUs that
shall vest (and be deemed to have been Earned) at the end of the Performance
Period shall be the number of whole PSUs equal to the product of (A) 1/36 of the
total number of Earned PSUs determined by the Committee under Section 3 hereof
at the end of the Performance Period and (B) the number of full months of
Grantee’s continuous employment with the Company and/or the other members of the
Group from the beginning of the Performance Period to the date of Grantee’s
Retirement. To the extent vested, such PSUs shall be settled in accordance with
Section 7 hereof, and all PSUs not so vested shall be forfeited. For the
avoidance of doubt, in the event of Grantee’s Retirement from the Company or any
other member of the Group prior to the first anniversary of the date of grant of
the PSUs, all of Grantee’s PSUs will be forfeited. For purposes of this
Agreement, the term “Retirement” shall mean termination of employment, with no
less than one (1) year’s prior notice to the Company, at a time when the sum of
Grantee’s age and years of service is at least 70, provided that Grantee has at
least ten (10) years of service.


(c)    Change in Control. The treatment of the PSUs in the event of a Change in
Control (as defined in the Plan) shall be governed by the terms of the Plan.


(d)    Committee Discretion. The Committee shall have absolute discretion to
determine the date and circumstances of Grantee’s termination of employment or
of the occurrence of Disability or a Change in Control, and its determination
shall be final, conclusive and binding.




2

--------------------------------------------------------------------------------





6.Voting and Dividends Equivalents.


(a)    Voting; Rights as Stockholder. Grantee shall have no voting rights or
other rights as a stockholder with respect to the PSUs or the shares of Stock
underlying the PSUs.


(b)    Dividend Equivalents. Grantee shall have the right to receive dividend
equivalents with respect to the PSUs (to the extent Earned) equal to the
[ordinary] cash dividends paid on the Company’s Stock. If the Company declares a
cash dividend on its Stock, Grantee will be entitled to be credited with
dividend equivalent units equal to (i) the amount of such dividend declared and
paid with respect to one share of Stock, multiplied by (ii) the number of Target
PSUs subject to this Grant plus the number of dividend equivalent units
previously credited with respect to such Target PSUs, that are outstanding on
the applicable dividend payment date, divided by (iii) the Fair Market Value of
a share of Stock on the dividend payment date. Dividend equivalent units will
not be credited with interest. Each dividend equivalent unit represents one
share of Stock, and will be paid in shares of Stock at the same time and to the
same extent to which the Company issues the shares of Stock underlying the PSUs
with respect to which they were credited. (In other words, if the PSUs are
earned at the Target level, 100% of the dividend equivalent units will be paid;
if the PSUs are earned at Threshold level, 50% of the dividend equivalent units
will be paid; and if the PSUs are earned at Maximum level, 200% of the dividend
equivalent units will be paid.) Subject to the restrictions contained in the
Plan, the Committee may prospectively change the method of crediting dividend
equivalent units as it, in its sole discretion, determines appropriate from time
to time.


7.Settlement of PSUs. Grantee’s PSUs that vest under this Agreement will be
settled on the date the Committee determines the number of Earned PSUs under
Section 3 hereof, but in no event later than the March 15 of the calendar year
after the calendar year in which the Performance Period ends. On (or as soon as
practicable after) the settlement date of a PSU, the Company will deliver to
Grantee (or record Grantee as the owner on the Company’s books) one share of
Stock for each of Grantee’s PSUs and dividend equivalent units being settled on
such date. The Stock delivered upon the settlement of Grantee’s PSUs and
dividend equivalent units will be fully transferable (subject to any applicable
securities law restrictions) and not subject to forfeiture. The shares of Stock
delivered upon such settlement will have full voting and dividend rights and
will entitle the holder to all other rights of a stockholder of the Company.


8.Restrictions on Transfer of PSUs. Grantee may not sell, transfer, assign, or
pledge Grantee’s PSUs or any rights under this Agreement. Notwithstanding the
foregoing, Grantee may designate one or more members of Grantee’s immediate
family or a trust whose beneficiaries are exclusively one or more members of
Grantee’s immediate family to receive Grantee’s PSUs upon Grantee’s death. For
purposes of this Agreement, the term “immediate family” shall mean the spouse,
lineal descendant, father, mother, brother or sister of Grantee. In the absence
of any such designation, shares of Stock that Grantee is entitled to receive
upon his/her death shall instead be delivered to the legal representative of
Grantee’s estate.


9.Adjustments for Stock Splits, Stock Dividends, etc. In the event of any stock
split‑up, stock dividend, stock distribution or other reclassification of Stock,
the number of Grantee’s Target PSUs shall be appropriately adjusted to prevent
enhancement or dilution of benefits, and Grantee’s Earned PSUs shall be
determined with respect to such adjusted number. In addition, the Committee has
the authority, in its discretion, to make changes to the PSUs to reflect a
corporate transaction, such as a merger of the Company into another corporation,
any consolidation of the Company with another company, any separation of the
Company, any reorganization of the Company or any partial or complete
liquidation of the Company.


3

--------------------------------------------------------------------------------







10.Withholding.    Grantee shall be required to remit to the Company, and the
Company shall have the right to deduct from any compensation payable to Grantee,
the amount sufficient to satisfy any federal, state or local withholding tax
liability in respect of the PSUs and to take all such other action as the
Committee deems necessary to satisfy all obligations for payment of such
withholding taxes. To the extent permitted by the Committee, and subject to any
terms and conditions imposed by the Committee, Grantee may elect to have the
Company’s withholding obligation for federal, state and local taxes, including
payroll taxes, with respect to the PSUs satisfied (i) by having the Company
withhold from the shares otherwise deliverable to Grantee shares of Stock having
a value equal to the amount of such withholding obligation with respect to the
Stock or (ii) by delivering to the Company shares of unrestricted Stock.
Alternatively, the Committee may require that a portion of shares of Stock
otherwise deliverable be withheld and applied to satisfy the statutory
withholding obligation with respect to the PSUs.


11.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


12.Amendment. No provision of this Agreement shall be amended, either generally
or in any particular instance, except in a writing signed by the Company and
Grantee.


13.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Company and Grantee and their respective heirs, executors,
administrators, legal representatives, and permitted transferees.


14.No Rights To Employment. Nothing contained in this Agreement shall be
construed as giving Grantee any right to be retained, in any position, as an
employee of or consultant or advisor to the Company.


15.Notices. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery, delivery by Federal Express or
other recognized overnight delivery service or upon deposit in the United States
Post Office, by registered or certified mail, postage prepaid, return receipt
requested, if to the Company at its executive offices and if to Grantee at the
address shown beneath his or her signature to this Agreement, or in either case
at such other address or addresses as either party shall designate to the other
in accordance with this Section.


16.Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.


17.Entire Agreement. This Agreement and the documents and agreements referenced
herein constitute the entire agreement between the parties, and supersede all
prior agreements and understandings, relating to the subject matter of this
Agreement.


18.Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of New York. The Company and Grantee
hereby (a) agree that any action, suit or other proceeding arising out of or
based upon this Agreement shall be brought in the courts of the State


4

--------------------------------------------------------------------------------





of New York or any federal court located in such state, and (b) irrevocably
consent and submit to the exclusive jurisdiction of such courts for the purpose
of any such action, suit or proceeding.


19.Plan. The PSUs are issued pursuant to the Company’s 2017 Omnibus Incentive
Plan, a copy of which has been furnished to Grantee, and are subject to such
Plan in all respects. Nothing contained in this Agreement shall in any way be
deemed to alter or modify the provisions of the Plan and no act of the Company
or its directors, officers or employees shall be deemed to be a waiver or
modification of any provision of the Plan. The provisions of the Plan shall in
all respects govern this Agreement. The Committee shall have authority in its
discretion, but subject to the express provisions of the Plan, to interpret the
Plan and this Agreement; to prescribe, amend and rescind rules and regulations
relating to the Plan and this Agreement; and to make all other determinations
deemed necessary or advisable for the administration of the Plan or this
Agreement. The Committee’s determination on the foregoing matters shall be
conclusive.


20.Section 409A Compliance. This Agreement is intended to comply with, or be
exempt from, the requirements of Section 409A of the Code (“Section 409A”) and
the regulations issued thereunder. To the extent of any inconsistencies with the
requirements of Section 409A, this Agreement shall be interpreted and amended in
order to meet such Section 409A requirements. Notwithstanding anything contained
in this Agreement or in any amendments hereto to the contrary, it is the intent
of the Company to have the Plan interpreted and construed to comply with, or be
exempt from, any and all provisions of Section 409A including any subsequent
amendments, rulings or interpretations from appropriate governmental agencies.
Without limiting the foregoing, notwithstanding the provisions of Section 7
hereof, if Grantee is a “specified employee” within the meaning of Section 409A
of the Code, as determined by the Committee in accordance with Section 409A, any
shares to be delivered in settlement of Grantee’s PSUs and dividend equivalent
units that constitute “deferred compensation” within the meaning of Section 409A
and that are otherwise payable or deliverable upon Grantee’s termination from
employment (other than any payments that are permitted under Section 409A to be
paid within six months following termination of employment of a specified
employee) shall be suspended until the six-month anniversary of Grantee’s
termination of employment (or date of death, if earlier), at which time all
share deliveries that were suspended shall be paid to Grantee in a lump sum. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the settlement of PSUs upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A.
  
21.Data Privacy. Grantee expressly consents to the collection, use and transfer,
in electronic or other form, of Grantee's personal data by and among the
Company, any other member of the Group, and any broker or third party assisting
the Company in administering the Plan or providing recordkeeping services for
the Plan, for the purpose of implementing, administering and managing Grantee's
participation in the Plan. By accepting this award Grantee waives any data
privacy rights he may have with respect to such information.


22.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the PSUs or other equity awards granted by the
Company, whether under the Plan or otherwise, or any other Company securities by
electronic means. By accepting this grant of PSUs, whether electronically or
otherwise, Grantee hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through any on-line or electronic
system established and maintained by


5

--------------------------------------------------------------------------------





the Company or another third party designated by the Company, including but not
limited to the use of electronic signatures or click-through electronic
acceptance of terms and conditions.


23.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.


24.Compensation Recovery. The PSUs shall be subject to the provisions of any
applicable compensation recovery policy contained in the Plan or implemented by
the Company, including without limitation any compensation recovery policy
adopted to comply with the requirements of applicable law, to the extent set
forth in such compensation recovery policy.


25.Parachute Payments.


(a)    Grantee shall bear all expense of, and be solely responsible for, any
excise tax imposed by Section 4999 of the Code (the “Excise Tax”); provided,
however, that any payment or benefit received or to be received by Grantee
(whether payable under the terms of this Agreement or any other plan,
arrangement or agreement with the Company or any of its affiliates)
(collectively, the “Payments”) that would constitute a “parachute payment”
within the meaning of Section 280G of the Code, shall be reduced to the extent
necessary so that no portion thereof shall be subject to the Excise Tax but only
if, by reason of such reduction, the net after-tax benefit received by Grantee
exceeds the net after-tax benefit that would be received by Grantee if no such
reduction was made. If a reduction in payments or benefits constituting
“parachute payments” is necessary under the preceding sentence, the reduction
shall be made in the manner that results in the greatest economic benefit for
Grantee.


(b)    The “net after-tax benefit” shall mean (i) the Payments Grantee receives
or is then entitled to receive from the Company that would constitute “parachute
payments” within the meaning of Section 280G of the Code, less (ii) the amount
of all federal, state and local income and employment taxes payable by Grantee
with respect to the foregoing calculated at the highest marginal income tax rate
for each year in which the foregoing shall be paid to Grantee (based on the rate
in effect for such year as set forth in the Code as in effect at the time of the
first payment of the foregoing), less (iii) the amount of Excise Tax imposed
with respect to the payments and benefits described in Section 25(a) above.


(c)    The independent registered public accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
event described in Section 280G(b)(2)(A)(i) of the Code shall perform the
foregoing calculations. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such change in control, change of ownership or similar
transaction, the Company shall appoint a nationally recognized independent
registered public accounting firm to make the determinations required hereunder.
The Company shall bear all expenses with respect to the determinations by such
independent registered public accounting firm required to be made hereunder.


(d)    The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Grantee within thirty (30) calendar
days after the date on which Grantee’s right to a Payment is triggered (if
requested at that time by the Company or Grantee) or such other time as
reasonably requested by the Company or Grantee. Any good faith determinations of
the independent registered public accounting firm


6

--------------------------------------------------------------------------------





made hereunder shall be final, binding and conclusive upon the Company and
Grantee.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


BALCHEM CORPORATION




By:                         
Ted Harris
Chairman, President and CEO






GRANTEE:


                        
(Signature)


Print Name:    ____________________________________


Address:    ____________________________________________


_____________________________________________


_____________________________________________                        


7

--------------------------------------------------------------------------------







Exhibit A 1 
Performance Metrics Table
EBITDA Metric (50% of Target PSU Award)
 
Below Threshold
Threshold
Target
Maximum
EBITDA Growth 2018-2020.Note: Years to be updated for applicable performance
period.
below
[•]%
[•]%
([•]% of Target)
[•]%
([•]% of Target)
[•]%
([•]% of Target)
Payout (Percentage of EBITDA-Based Target PSUs)
0%
[•]%
[•]%
[•]%

Note: Awards for results between points above threshold will be interpolated on
straight-line basis.
    
Relative TSR Metric (50% of Target PSU Award)
 
Below Threshold
Threshold
Target
Maximum
Relative TSR Percentile 2018-2020.Note: Years to be updated for applicable
performance period.
below
25th
percentile
25th
percentile
50th
percentile
75th
percentile
Payout (Percentage of TSR-Based Target PSUs)
0%
50%
100%
200%

Note: Awards for results between points above threshold will be interpolated on
straight-line basis.
If Balchem absolute TSR is negative, the Board or Committee may reduce or
eliminate payout for this metric.


_____________________________


1.
Note: Exhibit A to be updated for applicable performance period.

2.
Note: Years to be updated for applicable performance period

3.
Note: Years to be updated for applicable performance period

                        






8

--------------------------------------------------------------------------------






FINAL FORMS OF AGREEMENT
BALCHEM CORPORATION
STOCK OPTION GRANT AGREEMENT


2017 Omnibus Incentive Plan




This STOCK OPTION GRANT AGREEMENT (the “Grant”), dated as of ________ is between
BALCHEM CORPORATION, a Maryland corporation (the “Company”) and
(“Optionee”).


W I T N E S S E T H:


1.
Grant of Options. Pursuant to the provisions of the Company’s 2017 Omnibus
Incentive Plan, as the same may be amended from time to time (the “Plan”), the
Company has on the date set forth on Exhibit A hereto (such date, the “Grant
Date”) granted to Optionee, subject to the terms and conditions of the Plan and
subject further to the terms and conditions herein set forth, the right and
option to purchase from the Company the number of shares of the Company’s common
stock par value six and two-thirds cents ($0.06 2/3) per share (“Stock”) set
forth in Exhibit A at the price per share set forth in Exhibit A (the stock
options granted hereby being referred to as the “Option” or the “Options”). The
Option is a non-qualified stock option. Any capitalized terms used in this Grant
and not defined herein shall have the meanings set forth in the Plan.



2.
Terms and Conditions. The term of the Option shall be for the period specified
in Exhibit A. The Option shall be exercisable on the date or dates set forth, or
upon satisfaction of the conditions set forth, in Exhibit A, provided that
(unless expressly provided otherwise in Section 4 hereof or in Exhibit A)
Optionee is an employee of the Company or any other member of the Group on each
such date. To the extent the Option has become exercisable, it may be exercised,
prior to the end of the Option term, at any time in whole or in part and from
time to time, subject to earlier termination as provided in Sections 3 and 4 of
this Grant, unless otherwise expressly provided in Exhibit A. Unless otherwise
provided in Exhibit A, the Option may not be exercised (a) as to fewer than 100
shares at any one time (or for the remaining shares then purchasable under the
Option, if fewer than 100 shares), and (b) until fulfillment of any conditions
precedent set forth in Section 7 hereof. The holder of any Option shall not have
any rights as a stockholder with respect to the Stock issuable upon exercise of
an Option until certificates for such Stock shall have been issued and delivered
to him or her after the exercise of the Option.



3.
Termination of Employment. In the event that the employment of Optionee with the
Company or other member of the Group shall be terminated (otherwise than by
reason of (i) death, (ii) Disability (as such term is defined in Section 4
hereof), (iii) Retirement (as such term is defined in Section 4 hereof) on or
after the first anniversary of the Grant Date, or (iv) for Cause), the Option
shall be exercisable (to the extent that Optionee shall have been entitled to do
so at the termination of his or her employment) at any time prior to the
expiration of the period of sixty (60) days after such termination, but in no
event later than the specified expiration date of the Option, except as may be
expressly provided in Exhibit A. Notwithstanding anything herein to the
contrary, in the event that the employment of Optionee shall be terminated for
Cause, all vested and unvested portions of the



1

--------------------------------------------------------------------------------





Option shall be immediately forfeited by Optionee without any consideration.


This Grant does not constitute an employment contract. Nothing in the Plan or in
this Grant shall confer upon Optionee any right to be continued in the employ of
the Company or any other member of the Group for the length of any vesting
schedule or for any portion thereof or for any other period of time, or
interfere in any way with the right of the Company or any other member of the
Group to terminate or otherwise modify the terms of Optionee’s employment;
provided, that a change in Optionee’s duties or position shall not affect
Optionee’s Option so long as Optionee is still an employee of the Company or any
other member of the Group.


4.
Death, Disability, or Retirement of Optionee or Change in Control.



(a)  Death. If Optionee ceases to be employed by the Company and all other
members of the Group by reason of his or her death, the Option shall become
fully exercisable upon such termination of employment and may be exercised by
Optionee’s estate, personal representative or beneficiary who has acquired the
Option by will or by the laws of descent and distribution, at any time prior to
the earlier of the specified expiration date of the Option or two years after
the date of Optionee’s death, except as may otherwise be provided in Exhibit A.


(b)  Disability. If Optionee ceases to be employed by the Company and all other
members of the Group by reason of his or her Disability, the Option shall
continue to vest during the Optionee’s lifetime and become exercisable in
accordance with the vesting schedule set forth in Exhibit A. Except as otherwise
provided in Exhibit A, any unexercised portion of the Option may be exercised by
Optionee (or in the event of death, by Optionee’s estate, personal
representative of beneficiary who has acquired the Option by will or by the laws
of descent and distribution) prior to the later of (i) two years after
Optionee’s termination of employment or (ii) two years after the vesting date of
the Option, but in any case, not beyond the specified expiration date of the
Option. For the purposes of the Grant, the term “Disability” shall mean
“permanent and total disability” as defined in Section 22(e)(3) of the Code or
successor statute.


(c) Retirement. If Optionee ceases to be employed by the Company and all members
of the Group by reason of his or her Retirement on or after the first
anniversary of the Grant Date, the Option shall continue to vest during the
Optionee’s lifetime and become exercisable in accordance with the vesting
schedule set forth in Exhibit A. Except as otherwise provided in Exhibit A, any
unexercised portion of the Option may be exercised by Optionee (or in the event
of death, by Optionee’s estate, personal representative of beneficiary who has
acquired the Option by will or by the laws of descent and distribution) prior to
the later of (i) two years after Optionee’s termination of employment or (ii)
two years after the vesting date of the Option, but in any case not beyond the
specified expiration date of the Option. For the avoidance of doubt, if Optionee
ceases to be employed by the Company and all members of the Group by reason of
his or her Retirement prior to the first anniversary of the Grant Date, the
Option shall immediately be forfeited by Optionee for no consideration. For
purposes of the Grant, the term “Retirement” shall mean termination of
employment with no less than one (1) year’s prior notice to the Company, at a
time when the sum of Optionee’s age and years of service is at least 70,
provided that Optionee has at least ten years of service.


(d) Change in Control. The treatment of the Option in the event of a Change in
Control (as defined in


2

--------------------------------------------------------------------------------





the Plan) shall be governed by the terms of the Plan.


5.
Transferability of Option. The Option shall not be transferable otherwise than
by will or the laws of descent and distribution, except as, and then only to the
extent, if any, provided in Exhibit A hereto or as subsequently approved by the
Board or the Committee.

 
6.
Adjustments Upon Changes in Capitalization. In the event of changes in the
outstanding stock of the Company by reason of stock dividends, stock splits,
recapitalizations, mergers, consolidations, combinations or exchanges of shares,
separations, reorganizations or liquidations, the number and class of shares
subject to the Option shall be correspondingly adjusted as provided in the Plan.



7.
Conditions Precedent to Exercise of Option. In the event that the exercise of
the Option or the issuance and delivery of the shares hereunder shall be subject
to, or shall require, any prior exchange listing, prior approval of the
stockholders of the Company, or other prior condition or act, pursuant to the
applicable laws, regulations or policies of any stock exchange, federal or local
government or its agencies or representatives, and/or pursuant to the Plan, then
the Option shall not be deemed to be exercisable under this Grant until such
condition is satisfied. The Company shall not be liable in any manner to
Optionee or any other party for any failure or delay by the Company on its part
to fulfill any such condition, and any such failure or delay shall not extend
the term of the Option.



8.
Methods of Exercising Option. Subject to the terms and conditions of this Grant,
the Option may be exercised by delivering a signed, completed exercise notice in
the form of Exhibit B hereto, as the same may be modified from time to time by
determination of the Company in its discretion, to the Company, at its office at
52 Sunrise Park Road, New Hampton, New York, 10958 or such other address as the
Company may designate. Such notice shall (i) identify the Option to which it
applies, (ii) state the election to exercise the Option, (iii) designate the
number of shares in respect of which the Option is being exercised, and (iv) be
signed by the person or persons so exercising the Option, and shall otherwise be
in such form and substance as the Company may require. Such notice shall be
accompanied by payment of the full purchase price of such shares. The Company
shall deliver to Optionee, at such address as is provided in the notice, a
certificate or certificates representing such shares as soon as practicable
after the notice shall be received and all conditions to the exercise of the
Option are fulfilled and satisfied. Payment of such purchase price shall be made
(a) in United States dollars in cash or by check, or (b) through delivery of
shares of Stock previously owned by Optionee for at least six months and having
a Fair Market Value equal as of the date of the exercise to the cash exercise
price of the Option, or (c) by any combination of the above. Notwithstanding the
foregoing, Optionee may not pay any part of the exercise price hereof by
transferring Stock to the Company if such Stock is not fully vested or is
subject to a substantial risk of forfeiture within the meaning of Section 83 of
the Code. The certificate or certificates for the shares as to which the Option
shall have been so exercised shall be issued in the name of the person or
persons so exercising the Option (or, if the Option shall be exercised by
Optionee and if Optionee shall so request in the notice exercising the Option,
the certificate shall be issued in the name of Optionee and another person
jointly, with right of survivorship) and shall be delivered as provided above to
or upon the written order of the person or persons exercising the Option. In the
event the Option shall be exercised by any person or persons other than
Optionee, such notice shall be accompanied by appropriate proof of the right of
such person or persons to exercise the Option. At the election of the



3

--------------------------------------------------------------------------------





Company, such certificate may bear such legends regarding the limited
transferability of the shares under applicable securities laws as the Company
may require. All shares that shall be purchased upon the exercise of the Option
as provided herein shall be fully paid and non-assessable.


9.
Compliance with Law. The exercise of the Option and the issuance and transfer of
shares of Stock shall be subject to compliance by the Company and Optionee with
all applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s Stock may
be listed. No share of Stock shall be issued pursuant to the Option unless and
until any then applicable requirements of state or federal laws and regulatory
agencies have been fully complied with to the satisfaction of the Company and
its counsel. Optionee understands that the Company is under no obligation to
register the shares with the Securities and Exchange Commission, any state
securities commission or any stock exchange to effect such compliance.



10.
Capital Changes and Business Successions. The Plan contains provisions covering
the treatment of the Option in a number of contingencies such as stock splits
and mergers. Provisions in the Plan for adjustment with respect to stock subject
to options and the related provisions with respect to successors to the business
of the Company are hereby made applicable hereunder and are incorporated herein
by reference. In general, Optionee should not assume that the Option necessarily
would survive the acquisition of the Company.



11.
Withholding Taxes. Optionee shall be required to remit to the Company, and the
Company shall have the right to deduct from any compensation payable to
Optionee, the amount sufficient to satisfy any federal, state or local
withholding tax liability in respect of the Options and to take all such other
action as the Committee deems necessary to satisfy all obligations for payment
of such withholding taxes. To the extent permitted by the Committee, and subject
to any terms and conditions imposed by the Committee, Optionee may elect to have
the Company’s withholding obligation for federal, state and local taxes,
including payroll taxes, with respect to the Options satisfied (i) by having the
Company withhold from the shares otherwise deliverable to Optionee shares of
Stock having a value equal to the amount of such withholding obligation with
respect to the Stock or (ii) by delivering to the Company shares of unrestricted
Stock. Alternatively, the Committee may require that a portion of shares of
Stock otherwise deliverable be withheld and applied to satisfy the statutory
withholding obligation with respect to the Options.



12.
Terms of Plan Control. The Option granted hereunder is granted pursuant to the
provisions of the Plan, the receipt of a copy of which Optionee hereby
acknowledges. Nothing contained in this Grant shall in any way be deemed to
alter or modify the provisions of the Plan and no act of the Company or its
directors, officers or employees shall be deemed to be a waiver or modification
of any provision of the Plan. The provisions of the Plan shall in all respects
govern the Option. The Committee shall have authority in its discretion, but
subject to the express provisions of the Plan, to interpret the Plan and this
Grant; to prescribe, amend and rescind rules and regulations relating to the
Plan and the Option; and to make all other determinations deemed necessary or
advisable for the administration of the Plan or the Option. The Committee’s
determination on the foregoing matters shall be conclusive.



13.
Governing Law. This Grant shall be construed, interpreted and enforced in
accordance with the laws



4

--------------------------------------------------------------------------------





of the State of New York. The Company and the Optionee hereby (a) agree that any
action, suit or other proceeding arising out of or based upon this Grant shall
be brought in the courts of the State of New York or any federal court located
in such state, and (b) irrevocably consent and submit to the exclusive
jurisdiction of such courts for the purpose of any such action, suit or
proceeding.


14.
No Right as Shareholder. Optionee shall not have any rights as a shareholder
with respect to any shares of Stock subject to the Option prior to the date of
exercise of the Option.



15.
Severability. The invalidity or unenforceability of any provision of this Grant
shall not affect the validity or enforceability of any other provision of this
Grant and each other provision of this Grant shall be severable and enforceable
to the extent permitted by law.



16.
Pronouns. Whenever the context may require, any pronouns used in this Grant
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.



17.
Entire Agreement. This Grant and the documents and agreements referenced herein
constitute the entire agreement between the parties, and supersede all prior
agreements and understandings, relating to the subject matter of this Grant.

    
18.
Notices. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery, delivery by Federal Express or
other recognized overnight delivery service or upon deposit in the United States
Post Office, by registered or certified mail, postage prepaid, return receipt
requested, if to the Company at its executive offices and if to Optionee at the
address shown beneath his or her signature to this Grant, or in either case at
such other address or addresses as either party shall designate to the other in
accordance with this Section.



19.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to this Option, any future options or other equity awards
granted by the Company, whether under the Plan or otherwise, or any other
Company securities by electronic means. By accepting this Option, whether
electronically or otherwise, Optionee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through any on-line
or electronic system established and maintained by the Company or another third
party designated by the Company, including but not limited to the use of
electronic signatures or click-through electronic acceptance of terms and
conditions.



20.
Counterparts.    This Grant may be executed in counterparts, each of which shall
be deemed an original but all of which together will constitute one and the same
instrument.

    
21.
Data Privacy. Optionee expressly consents to the collection, use and transfer,
in electronic or other form, of Optionee’s personal data by and among the
Company, any member of the Group, and any broker or third party assisting the
Company in administering the Plan or providing recordkeeping services for the
Plan, for the purpose of implementing, administering and managing Optionee’s
participation in the Plan. By accepting this Grant, Optionee waives any data
privacy rights he or she may have with respect to such information.





5

--------------------------------------------------------------------------------





22.
Compensation Recovery. The Options shall be subject to the provisions of any
applicable compensation recovery policy contained in the Plan or implemented by
the Company, including without limitation any compensation recovery policy
adopted to comply with the requirements of applicable law, to the extent set
forth in such compensation recovery policy.



23.
Parachute Payments.



(a)    Grantee shall bear all expense of, and be solely responsible for, any
excise tax imposed by Section 4999 of the Code (the “Excise Tax”); provided,
however, that any payment or benefit received or to be received by Grantee
(whether payable under the terms of this Agreement or any other plan,
arrangement or agreement with the Company or any of its affiliates)
(collectively, the “Payments”) that would constitute a “parachute payment”
within the meaning of Section 280G of the Code, shall be reduced to the extent
necessary so that no portion thereof shall be subject to the Excise Tax but only
if, by reason of such reduction, the net after-tax benefit received by Grantee
exceeds the net after-tax benefit that would be received by Grantee if no such
reduction was made. If a reduction in payments or benefits constituting
“parachute payments” is necessary under the preceding sentence, the reduction
shall be made in the manner that results in the greatest economic benefit for
Grantee.


(b)    The “net after-tax benefit” shall mean (i) the Payments Grantee receives
or is then entitled to receive from the Company that would constitute “parachute
payments” within the meaning of Section 280G of the Code, less (ii) the amount
of all federal, state and local income and employment taxes payable by Grantee
with respect to the foregoing calculated at the highest marginal income tax rate
for each year in which the foregoing shall be paid to Grantee (based on the rate
in effect for such year as set forth in the Code as in effect at the time of the
first payment of the foregoing), less (iii) the amount of Excise Tax imposed
with respect to the payments and benefits described in Section 25(a) above.


(c)    The independent registered public accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
event described in Section 280G(b)(2)(A)(i) of the Code shall perform the
foregoing calculations. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such change in control, change of ownership or similar
transaction, the Company shall appoint a nationally recognized independent
registered public accounting firm to make the determinations required hereunder.
The Company shall bear all expenses with respect to the determinations by such
independent registered public accounting firm required to be made hereunder.


(d)    The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Grantee within thirty (30) calendar
days after the date on which Grantee’s right to a Payment is triggered (if
requested at that time by the Company or Grantee) or such other time as
reasonably requested by the Company or Grantee. Any good faith determinations of
the independent registered public accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Grantee.










6

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Grant to be executed by its duly
authorized officer and Optionee has executed this Grant as of the date first
written above.






BALCHEM CORPORATION




By: ____________________________________
          Theodore L. Harris
Chairman, President and CEO








AGREED AND ACCEPTED:




________________________________
OPTIONEE:


Address: ________________________
 
________________________


________________________




7